       Case 2:20-cv-02027-TLN-DB Document 7 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEVEN M. HAMM,                                    No. 2:20-cv-2027 DB P
12                      Plaintiff,
13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   AFSHIN ARYA, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          By an order issued on October 20, 2020, plaintiff was ordered to file a completed in forma

21   pauperis affidavit or, in the alternative, to pay the required filing fees. (See ECF No. 4). At that

22   time, plaintiff was warned that failure to comply with the order would result in a recommendation

23   that this action be dismissed. (See id. at 2). The thirty-day period has now expired, and plaintiff

24   has neither filed a completed in forma pauperis affidavit nor responded to the court’s order in any

25   way.

26          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

27   a District Court Judge to this action.

28   ////
                                                       1
      Case 2:20-cv-02027-TLN-DB Document 7 Filed 12/07/20 Page 2 of 2


 1           IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice

 2   for failure to prosecute. See Local Rule 183(b).

 3           These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

 7   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 8   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 9   Cir. 1991).

10   Dated: December 6, 2020

11

12

13

14

15   DLB:13
     DB/ORDERS/ORDERS.CIVIL RIGHTS/hamm2027.fifp
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
